United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3623
                                      ___________

Larry Dexter Morton,                  *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Sony Parts Exchange-Center, also      *
known as Sony Co.; Larry Duke Nagy, *           [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                           Submitted: December 27, 1999

                                 Filed: January 3, 2000
                                     ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

        Larry Dexter Morton, an Indiana inmate, appeals from the district court’s1 order
denying his motion for reconsideration of the court’s order dismissing as frivolous his
civil rights action. We conclude the district court did not abuse its discretion in denying
Mr. Morton’s motion for reconsideration, because even construing his complaint
liberally, he did not allege facts establishing jurisdiction. See 28 U.S.C. § 1332

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
(amount in controversy must exceed $75,000); Sanders v. Clemco Indus., 823 F.2d
214, 216 (8th Cir. 1987) (standard of review for denial of Federal Rule of Civil
Procedure 60(b) motion); cf. Sanders v. United States, 760 F.2d 869, 871-72 (8th Cir.
1985) (per curiam) (liberally construing pro se civil rights complaint and affirming its
dismissal as frivolous where prisoner failed to allege facts supporting personal
jurisdiction over defendants). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-